           Case 1:20-cv-06240-MKV Document 4 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
JANE DOE,                                                      :
                                                               :
                                             Plaintiff,        :
                                                               :             20-CV-6240
                           -against-                           :
                                                               :              ORDER
                                                               :
HARVEY WEINSTEIN,                                              :
                                                               :
                                             Defendant.        :
-------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff has applied for leave to proceed under a pseudonym for purposes of

this litigation;

        WHEREAS Plaintiff seeks an order prohibiting Defendant and counsel for defendant

from disclosing Plaintiff’s true name and requiring that all publicly filed documents in this

matter redact Plaintiff’s true name and personally identifiable information; and

        WHEREAS this matter has come to the undersigned as a Part I matter;

        IT IS HEREBY ORDERED THAT Plaintiff’s application is GRANTED for 14 days or

until further order of the assigned district court judge, whichever comes earlier. That is, between

now and August 21, 2020, inclusive, Defendant and defense counsel may not disclose Plaintiff’s

identity, and all filings in this matter shall redact Plaintiff’s personally identifiable information

and use the Jane Doe pseudonym where applicable.


SO ORDERED.
                                                               ________________________________
Date: August 7, 2020                                                VALERIE CAPRONI
      New York, New York                                         United States District Judge, Part I
